Citation Nr: 1707416	
Decision Date: 03/10/17    Archive Date: 03/17/17

DOCKET NO.  10-21 224	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1. Entitlement to a rating in excess of 20 percent for lumbar degenerative disc disease (a low back disability).

2. Entitlement to an initial rating in excess of 20 percent for radiculopathy of the right lower extremity, secondary to the service-connected low back disability.

3. Entitlement to an initial rating in excess of 10 percent for radiculopathy of the left lower extremity, secondary to the service-connected low back disability, prior to May 6, 2014, and 20 percent thereafter.

4.  Entitlement to special monthly compensation based on the need for aid and attendance.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran, who is the appellant in this case, served on active duty from September 1954 to June 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.

In an October 2013 rating decision, during the pendency of the present appeal, the RO granted a rating of 10 percent for radiculopathy of the left lower extremity, secondary to the service-connected low back disability, and a 20 percent rating for radiculopathy of the right lower extremity, secondary to the service-connected low back disability, both effective January 13, 2010.  

In a March 2015 rating decision, the RO increased to 20 percent the disability rating for the Veteran's radiculopathy of the left lower extremity.  Nonetheless, because less than the maximum available benefit for a schedular rating was awarded and because the increases were not awarded for the entirety of the claims period, the claims remain before the Board.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999); AB v. Brown, 6 Vet. App. 35 (1993).
The Board notes further that VA has a "well-established" duty to maximize a claimant's benefits.  See Buie v. Shinseki, 24 Vet. App. 242, 250 (2011); see also Bradley v. Peake, 22 Vet. App. 280 (2008).  The Board finds that the issue of entitlement to SMC based on the need for aid and attendance/housebound status has been raised by the medical record, and is considered part and parcel of the underlying increased rating claim. The SMC claim has been added to the instant appeal, however further development is needed prior to analyzing the merits of the SMC claim.

Below, the Board awards a higher rating of 40 percent for the Veteran's lumbar spine disability.  The issues of entitlement to increased rating higher than 40 percent for lumbar spine disability, as well as the increased ratings for radiculopathy of the right and left lower extremities, and the derivative claim of entitlement to SMC are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

The issue of entitlement to service connection for a cervical spine disability has been raised by the record in the August 2013 VA examination, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is REFERRED to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).

FINDING OF FACT

1.  The Veteran's service-connected lumbar spine disability is primarily productive of degenerative joint disease, degenerative disc disease, and spinal stenosis, with painful and limited motion.  

2.  Resolving all doubt in the Veteran's favor, forward flexion of the thoracolumbar spine to 30 degrees or less is approximated when also considering additional limitation in range of motion of the thoracolumbar spine following repetitive-use testing.



CONCLUSION OF LAW

With reasonable doubt resolved in favor of the Veteran, the criteria for a rating of 40 percent for his lumbar spine disability have been met throughout the appeal period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.40, 4.59, 4.7, 4.10, 4.71a, Diagnostic Code (DC) 5242, 5237 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Procedural Duties

As provided by the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

In a claim for an increased rating, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim; namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  In addition, general notice is required regarding how disability ratings and effective dates are assigned.  Id.   In this case, the Veteran was sent a letter in March 2009 which satisfied the notice requirements for the increased rating claim for lumbar spine disability.  

VA also met its duty to assist the Veteran in the development of the claim. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, VA treatment records, VA examination reports from June 2009, April 2011, August 2013, and March 2015, and the Veteran's statements.

The Veteran was afforded VA back examinations in June 2009, April 2011, and August 2013.  When VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

As discussed further below, the June 2009 and April 2011 VA examinations are inadequate for rating purposes.  Nevertheless, the August 2013 VA examination of the spine is adequate to decide the claim as it is thorough and adequate, and provides sound bases upon which to base a decision with regard to the Veteran's claim.  The VA examiner each personally interviewed and examined the Veteran, fully reviewed all medical evidence of record, and specifically addressed the symptoms listed in the relevant criteria in the potentially applicable diagnostic codes.  Id.  

All necessary development has been accomplished to the extent possible and, therefore, appellate review of this claim may proceed without unduly prejudicing the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

Neither the Veteran nor his representative have identified, and the record does not otherwise suggest, any additional existing evidence that is necessary for a fair adjudication of this claim that has not been obtained and that is obtainable. The Veteran has received all essential notice, has had a meaningful opportunity to participate effectively in the development of this claim, and is not prejudiced by any notice deficiency.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004). VA's duties to notify and assist her with this claim have been satisfied.

Increased Rating Claims - Applicable Laws and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4. The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

 If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  All reasonable doubt as to the degree of disability will be resolved in favor of the claimant.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 4.3. 

Staged ratings must be considered, which are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods during the appeal. Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  See also Fenderson v. West, 12 Vet. App. 119, 126   (1999) (applying this concept to initial ratings). 

It is the Board's responsibility to determine whether a preponderance of the evidence supports the claim or whether the evidence is in relative equipoise, with the veteran prevailing in either event, or whether there is a preponderance of evidence against the claim, in which case the claim must be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

The Veteran is competent to testify on factual matters of which he or she has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  The Veteran is competent to provide evidence of observable symptoms, including pain.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  See also Layno v. Brown, 6 Vet. App. 465, 469-71 (1994). 
 
The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case." See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and the demonstrated symptomatology. Any change in a diagnostic code by VA must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria. See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Court has also held that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  

Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. § 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Therefore, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors. 

Moreover, the provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011). 

The Court has also held that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. § 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45). Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Therefore, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors. 

The Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the Veteran.  Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011).  In doing so, equal weight is not accorded to each piece of evidence in the record as every item of evidence does not have the same probative value. Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert, 1 Vet. App. at 53; see also 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Increased Rating Claim for Low Back Disability - Analysis

The Veteran seeks a rating higher than 20 percent for his service-connected low back disability, which is currently rated under 38 C.F.R. § 4.71a, DC 5242, which contemplates degenerative arthritis of the spine, and formerly rated under DC 5237 applicable to lumbosacral strain.  

Disabilities of the spine are evaluated under the General Formula for Diseases and Injuries of the Spine (General Rating Formula). Intervertebral disc disease (also referred to as IVDS/degenerative disc disease/DDD) can alternatively be rated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (IVDS Formula).  38 C.F.R. § 4.71a.

Under the General Rating Formula for Diseases and Injuries of the Spine, ratings are assigned as follows: 

1) 10 percent - Forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height; 

2) 20 percent - Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis; 

3) 30 percent - Forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine; 

4) 40 percent - Unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine is 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine; 

 5) 50 percent -- Unfavorable ankylosis of the entire thoracolumbar spine; and 

 6) 100 percent -- Unfavorable ankylosis of the entire spine. 

Under the rating schedule, forward flexion to 90 degrees, and extension, lateral flexion, and rotation to 30 degrees, each, are considered normal range of motion of the thoracolumbar spine. 38 C.F.R. § 4.71a, General Rating Formula, Note 2, and Plate V.

IVDS (preoperatively or postoperatively) may be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating IVDS Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined.  See 38 C.F.R. § 4.25 (combined ratings table). 

Under the IVDS Formula, incapacitating episodes of disc disease having a total duration of at least six weeks during the past 12 months warrants a 60 percent rating.  For incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months, a 40 percent rating is warranted. With incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months, a 20 percent rating is warranted. With incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months, a 10 percent rating is warranted.  38 C.F.R. § 4.71a, DC 5243. 

Turning now to the evidence of record, the Veteran filed the increased rating claim for low back disability at issue here in November 2008. 

He was afforded a VA compensation examination of the spine in June 2009.  He reported symptoms of pain, numbness, stiffness, loss of bowel control, and loss of bladder control.  He reported a functional impairment of pain with extended walking.  Posture and gait were within normal limits.  There was no muscle spasm, but tenderness was noted on examination.  There was no ankylosis of the lumbar spine.  Flexion of the thoracolumbar spine was to 90 degrees, extension was to 30 degrees, as was lateral flexion and lateral rotation, bilaterally.  The joint function of the spine was additionally limited by pain, fatigue, weakness, and lack of endurance after repetitive use, and the pain had major functional impact.  There was no incoordination or loss of range of motion after repetitive use.  Upon examination, head position was normal with symmetry in appearance.  There was symmetry of spinal motion with normal curves of the spine.  There were no signs of lumbar IVDS with chronic and permanent nerve root involvement.  All neurological testing was within normal limits.  X-rays revealed degenerative arthritis. Straight leg raising test was negative, bilaterally.

The Board finds the June 2009 examination inadequate for rating purposes as the examination report states that pain caused major functional impact, but did not identify the point at which pain began.  It is also inadequate as it did not include range of motion testing for active and passive motion and weightbearing and non-weightbearing.  See Correia v. McDonald, 28 Vet. App. 158 (2016). 

In March 2009, the Veteran underwent a VA neurosurgery consultation for his multilevel disc disease worse at L4/L5 with interval progression of the right-sided stenosis at that level.

VA treatment records dated in February 2010 indicated that the Veteran was seen for continued low back pain.  Examination normal muscle strength and deep tendon reflex testing.  He was able to perform heel to toe walking.  His gait was noted as wide-based and stable.  Straight leg raise test was negative, bilaterally.  He exhibited a straightening of normal lumbar lordosis.  

A February 2010 VA magnetic resonance imaging (MRI) scan showed evidence of degenerative disc disease of the lumbar spine with osteophyte formation and central canal stenosis.

The Veteran was afforded an additional VA examination of the spine in April 2011.  He reported experiencing severe lumbar pain lasting hours each day.  He was unable to walk more than a few yards.  There was no ankylosis.  On active motion, flexion of the thoracolumbar spine was to 60 degrees; extension was to 10 degrees; bilateral lateral flexion was to 15 degrees; right lateral rotation was to 30 degrees; and left lateral rotation was to 45 degrees.  There was objective evidence of pain following repetitive motion, but no additional limitations.  A diagnosis of multilevel degenerative disc disease with impingement was continued.  The examiner noted the Veteran's inability to meet his job description due to his spinal disease and cardiac disease.  With regard to neurologic symptoms, the Veteran reported experiencing severe daily lumbar pain that radiated to the right buttock and sciatic distribution.  Lasegue's sign was positive, bilaterally.  Detailed reflex and sensory examinations were normal, bilaterally.

The Board finds the April 2011 examination inadequate because there was objective evidence of pain on active range of motion, but the VA examiner did not give the point at which pain began.  It is also inadequate for rating purposes as it did not include range of motion testing for passive motion, weightbearing, and non-weightbearing.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  

The Veteran was most recently afforded a VA compensation examination of the spine in August 2013.  He reported having flare-ups of back pain.  Flexion of the thoracolumbar spine was to 55 degrees, with pain beginning at 20 degrees.  Extension was to 10 degrees with pain beginning at start point.  Right lateral flexion was to 10 degrees and left lateral flexion was to 20 degrees, with pain beginning at 5 degrees on both sides.  Lateral rotation, bilaterally, was to 20 degrees, with pain beginning at 5 degrees on the right and 10 degrees on the left. After repetitive use testing, flexion of the thoracolumbar spine ended at 45 degrees and extension ended at zero degrees. Right lateral flexion ended at 5 degrees and left lateral flexion ended at 10 degrees.  Right lateral rotation ended at 15 degrees and left lateral rotation ended at 20 degrees. The Veteran had additional limitation in range of motion of the thoracolumbar spine following repetitive-use testing.  His functional loss/impairment consisted of less movement than normal, weakened movement, excess fatigability, pain on movement, disturbance of locomotion, interference with sitting, standing, and/or weightbearing, and flat lordosis, even in repose.  In terms of localized tenderness and pain to palpation, there was slight tenderness to direct pressure on both sides of spinous processes and lordosis remained flat with all motions.  In addition, there was guarding or muscle spasm sufficient to result in an abnormal gait and an abnormal spinal contour.  With regard to the Veteran's diagnosis of IVDS, he had no incapacitating episodes during the past 12 months.  Assistive devices include a cane and rollator on a constant basis.  A surgical scar was noted on the Veteran's low back which was not painful or unstable, and the total area of the scar was not greater than 39 square centimeters.

The Veteran has been in receipt of a 20 percent rating for his lumbar spine disability since August 23, 1977.  The next-higher rating of 40 percent under the General Rating Formula requires evidence of forward flexion of the thoracolumbar spine to 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine. 

On review of all evidence, both lay and medical, the criteria for the next higher rating of 40 percent is approximated.  The Board recognizes that forward flexion of the thoracolumbar spine has been no worse than 55 degrees during the appeal period, as demonstrated during the range of motion testing in August 2013, and to 45 degrees upon repetitive-use testing during that examination.  Moreover, the VA examination reports indicate that the Veteran's lumbar spine is not ankylosed.  Thus, in the absence of flexion limited to 30 degrees or less, or unfavorably ankylosis, the criteria for a higher rating of 40 percent are not met under the General Rating Formula for Diseases and Injuries of the Spine is not warranted.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine.

Nonetheless, the Board must also consider any functional impairment due to pain and other factors set forth in 38 C.F.R. §§ 4. 40 and 4.45 and Deluca.  The medical evidence demonstrates that the Veteran experienced pain in his low back beginning at 20 degrees when he performed the August 2013 range of motion testing.  Additionally, after repetitive-use testing, the examiner indicated that the Veteran's functional impairment in the lumbar spine was consistent with less movement than normal, weakened movement, excess fatigability, pain on movement, disturbance of locomotion, interference with sitting, standing, and/or weightbearing, and flat lordosis, even in repose.  Moreover, localized tenderness upon palpation and guarding or muscle spasm was present and sufficient to result in an abnormal gait and an abnormal spinal contour.  Thus, with consideration of the DeLuca factors and the holding in Mitchell, the Board resolves any doubt in the Veteran's favor, and finds that the criteria for a 40 percent rating - forward flexion to 30 degrees or less- are approximated.  

The Board finds that the 40 percent rating is assigned from the beginning of the claim as the August 2013 range of motion findings are the only adequate findings of record.  The Board notes that a 40 percent rating is the maximum schedular rating under DC 5237 based upon loss of range of motion.  

For these reasons, and resolving all reasonable doubt in favor of the Veteran, the Board finds the weight of evidence supports a disability rating of 40 percent for the low back disability for the entire rating period on appeal.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7, 4.71a.

Although the record is sufficient to award the 40 percent rating for lumbar spine disability, the Board finds that further development, as will be discussed in further detail below, is needed prior to analyzing the question of whether the Veteran is entitled to a rating higher than 40 percent under the General Rating Formula and/or the IVDS Formula.  Extraschedular consideration will also be deferred pending this further development.  

ORDER

For the entire rating period on appeal, a rating of 40 percent for the Veteran's service-connected lumbar spine disability is granted, subject to the laws and regulations governing monetary benefits.


REMAND

Remand is necessary to obtain outstanding VA treatment records.  Notably, during a March 2015 VA peripheral nerves examination, the examiner referred to neurology consultation records that are not in the claims file.  This is significant because the March 2015 examiner indicated that the Veteran suffered a significant fall in 2014 and was being followed by neurology in February 2014 for diffuse hyperreflexia and worsening gait abnormalities.  The examiner also referred to a January 2015 neurology outpatient evaluation which is not of record.  In fact, review of the claims file demonstrates that the claims file does not contain any VA medical records dated past November 2012, with the exception of compensation examination reports.  VA medical treatment records are deemed to be within the control of VA and should have been included in the record, as they may be determinative of the lumbar spine and radiculopathy claims.  The RO/AMC should obtain all VA treatment records relevant to the Veteran's low back disability and radiculopathy claims dated since November 2012.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (a remand is necessary for the purpose of obtaining VA treatment records).
Remand is also necessary to develop the derivative SMC claim based on the need for aid and attendance.  As indicated, the issue of entitlement to SMC based on the Veteran's need for aid and attendance has been raised by the record; specifically by the August 2013 and March 2015 VA examination reports.  
VA's governing laws and regulations direct that special monthly compensation at the aid and attendance rate is payable by reason of the Veteran being helpless or so nearly helpless that he requires the regular aid and attendance of another person.  38 U.S.C.A. §§ 1502(b); 38 C.F.R. § 3.351(a), (b). 

To establish a need for regular aid and attendance, the Veteran must (1) be blind or so nearly blind as to have corrected visual acuity of 5/200 or less, in both eyes, or concentric contraction of the visual field to five degrees or less; (2) be a patient in a nursing home because of mental or physical incapacity; or (3) show a factual need for aid and attendance.  38 U.S.C.A.  § 1502(b); 38 C.F.R. §§ 3.351(c).

In order to determine whether the Veteran is entitled to SMC based on the need for regular aid and attendance, the Veteran must be provided the proper notice and a VA medical examination. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Implement the Board's award of a 40 percent rating for service connected lumbar spine disability since the date of claim on appeal.

2.  Obtain and associate with the claims file all outstanding VA outpatient treatment records pertaining to the lumbar spine and radiculopathy claims dated since November 2012, particularly to include February 2014 neurology consultation notes and January 2015 VA neurology evaluation.  

3.  Provide the Veteran with notice concerning how to substantiate a claim for special monthly compensation due to the need for the regular aid and attendance of another person and to substantiate a claim for special monthly compensation based on loss of use.

4.  Provide the Veteran a VA aid and attendance examination to address whether the following are present as a result of service-connected disability or disabilities: Inability to dress or undress himself or to keep himself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid (this does not include the adjustment of appliances which normal persons would be unable to adjust without aid, such as supports, belts, lacking at the back, etc.); inability to attend to the wants of nature; inability to feed himself through loss of coordination of the upper extremities or through extreme weakness; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect the claimant from hazards or dangers incident to his daily environment.

The examiner should also address whether the Veteran has loss of use of the right lower extremity such that no effective function remains other than that which would be equally well served by an amputation stump with use of a suitable prosthetic appliance.

The claims file must be reviewed in conjunction with the examination. The supporting rationale for all conclusions and opinions expressed must be provided.

5.  Following the above development readjudicate the claims remaining on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


